DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/18/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 3/18/2021, have been fully considered.  
First, Applicant argues that the basis of the rejection that an ordinarily skilled artisan “would be motivated to prepare a solid dispersion containing HMS5552... so as to increase the dissolution rate of HMS5552” is not “the technical problem solved by the present invention”, which is “to provide timely or simultaneous arrival of drugs in the gut, islets, and liver target organs and achieve a multi-point target, synergistic hypoglycemic clinical advantage, a better therapeutic effect, and reduced toxic or side effects”  (Applicant Arguments, Page 11; see also Applicant Arguments, Page 12: “[t]he problem actually solved by the invention is not obvious in view of the prior arts”).
However, it is not necessary that the prior art suggest the combination of references to achieve the same advantage or result discovered by Applicant (in this case, to provide timely or simultaneous arrival of drugs in the gut, islets, and liver target organs, etc).  Rather, the reason or motivation to modify a reference to arrive at the claimed invention can be for a different purpose or to solve a different problem (in this case, to increase the dissolution rate of HMS5552).  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
Next, Applicant argues that Jadhav et al teaches that a “[s]olid dispersion is generally prepared with drug... having poor aqueous solubility and hydrophilic carrier” such as Eudragit (Applicant Arguments, Page 12).  However, as further argued by Applicant, “not all Eudragits are hydrophilic carriers” (Applicant Arguments, Page 12), and the claims have been amended to require that the polymer carrier is “a polymer of methacrylic acid and methyl methacrylate, wherein free carboxyl:ester = 1:1”, more specifically Eudragit L-100, “which is not a hydrophilic carrier” (Applicant Arguments, Pages 10-11).  As such, Applicant concludes that it would not have been obvious, based on Jadhav et al, to arrive at the claimed composition comprising a drug having poor aqueous solubility and water-insoluble (i.e., non-hydrophilic) carrier.  
Yet, as further taught by Jadhav et al, water-insoluble carriers such as “Eudragit L-100, Eudragit S-100, Eudragit RL, Eudragit RS” (Page 192, Table 2) are known to “increase… the rate of drug dissolution” of poorly water-soluble drugs and, thus “the rate of absorption in vivo” and, “[t]herefore, solid dispersion technologies are particularly promising for improving the oral absorption and bioavailability of BCS Class II drugs” (Page 191, Column 1).
Accordingly, although it is possible that Jadhav et al may express a preference for utilizing hydrophilic polymer carriers in the preparation of solid dispersions, it is MAINTAINED that it would have been equally obvious to include a water-insoluble polymer carrier such as Eudragit L-100 based on the complete teaching of Jadhav et al.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred In re Susi, 440 F.2d 442 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551 (Fed. Cir. 1994).
Next, Applicant argues that even if one of ordinary skill in the art were to desire to increase the dissolution rate of HMS5552 by preparing a solid dispersion further comprising Eudragit L-100 (as asserted in the basis of the rejection), a water-insoluble polymer such as Eudragit L-100 “cannot improve the dissolution rate of a drug in the manner as taught by Jadhav et al” (Applicant Arguments, Page 12).
The argument is not found persuasive for the reasons discussed above.  Namely, because Jadhav et al clearly indicate that water-insoluble carriers such as “Eudragit L-100, Eudragit S-100, Eudragit RL, Eudragit RS” (Page 192, Table 2) are known to “increase… the rate of drug dissolution” of poorly water-soluble drugs and, thus “the rate of absorption in vivo” and, “[t]herefore, solid dispersion technologies are particularly promising for improving the oral absorption and bioavailability of BCS Class II drugs” (Page 191, Column 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 76-77 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Berthel et al (US 2009/0264445; of record) - as evidenced by ChemDraw (Chemical Properties Window; of record) - in view of Jadhav et al (Research J Pharm and Tech 5:190-197, 2012; of record).
As amended, instant claim 76 is drawn to a solid dispersion comprising:
(a)	the glucokinase activator HMS5552; and
(b)	a polymer carrier of methacrylic acid and methyl methacrylate having a free carboxyl:ester ratio of 1:1 (more specifically, wherein the polymer carrier is Eudragit L-100 (claim 77)).
Berthel et al teach “compounds, and the pharmaceutical compositions containing them… for the treatment of metabolic diseases and disorders such as, for example, type II diabetes mellitus” (Abstract) wherein the “compositions can… be administered orally… in the form of solid… dosages, including tablets” (Paragraph 0063), said compositions “contain[ing] an effective amount of the active compound together with a suitable carrier” (Paragraph 0064), wherein the compound can be HMS5552 (Paragraph 0415, Example 66), identified as a glucokinase activator (Paragraph 1279).
However, Berthel et al do not teach solid dispersions of HMS5552 in combination with Eudragit L100, as claimed.
Yet, utilizing ChemDraw, the calculated cLogP of HMS5552 is 3.15, indicating that the compound is poorly water soluble
And, as taught by Jadhav et al, a “[s]olid dispersion is used for enhancing [the] dissolution rate of a therapeutically active substance [i.e., to “improve dissolvability in water of a poorly water soluble drug” (Page 194, Column 1)] and, in turn, its absorption and in vivo efficacy” although a “[s]olid dispersion is not only used in improving dissolution rate of poorly water soluble drug but also in masking the taste of the drug substance, preparing rapid disintegration oral tablets and in producing sustained release microspheres” (Abstract).  Indeed, Jadhav et al identify “numerous additional benefits to oral drug delivery beyond improving bioavailability, such as… to accelerate the onset of action for drugs… to reduce food effect on drug absorption, thus increasing the convenience of drug therapy… [to allow] for greater drug loading per dose and improved stability...” and so on (Page 194, Column 2 to Page 195, Column 1).  And, as further taught by Jadhav et al, although a “[s]olid dispersion is generally prepared with a drug which [has] poor aqueous solubility and [a] hydrophilic carrier” such as “Polyethylene Glycol, Polyvinyl Pyrrolidone, Mannitol, Urea, Gums, Eudragit are used as hydrophilic carriers” wherein the “particle size of [the] drug is reduced or a crystalline pure drug is converted in amorphous form and hence the solubility of the drug is increased” (Abstract), water-insoluble carriers such as “Eudragit L-100, Eudragit S-100, Eudragit RL, Eudragit RS” (Page 192, Table 2) are known to “increase… the rate of drug dissolution” of poorly water-soluble drugs and, thus “the rate of absorption in vivo” and, “[t]herefore, solid dispersion technologies are particularly promising for improving the oral absorption and bioavailability of BCS Class II drugs” (Page 191, Column 1).    
In view of all of the foregoing, it would have been prima facie obvious to a person of ordinary skill in the art to formulate HMS5552 to be “administered orally… in the form of solid… dosages, including tablets” (Paragraph 0063) as taught by Berthel et al, more specifically as solid dispersions in combination with Eudragit L-100.  It would have been obvious to do so cLogP of HMS5552 being 3.15, the ordinarily skilled practitioner would have predicted that the compound is poorly water soluble and, thus, in view of Jadhav et al would have been motivated to formulate HMS5552 as a solid dispersion in order to enhance its “dissolution rate… and, in turn, its absorption and in vivo efficacy” as taught by Jadhav et al with a reasonable expectation of success.  
Alternatively (or additionally), it would have been obvious to do so in order to achieve “numerous additional benefits to oral drug delivery beyond improving bioavailability, such as… to accelerate the onset of action for drugs… to reduce food effect on drug absorption” and so, as taught by Jadhav et al with a reasonable expectation of success.  
In either case, in doing so, it would have further been obvious to combine HMS5552 with Eudragit L-100 based on the teaching in Jadhav et al that water-insoluble carriers such as “Eudragit L-100, Eudragit S-100, Eudragit RL, Eudragit RS” (Page 192, Table 2) are known to “increase… the rate of drug dissolution” of poorly water-soluble drugs and, thus “the rate of absorption in vivo” and, “[t]herefore, solid dispersion technologies are particularly promising for improving the oral absorption and bioavailability of BCS Class II drugs” (Page 191, Column 1).  
As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined).
Accordingly, instant claims 76-77 are rejected as prima facie.
Claims 78-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berthel et al (US 2009/0264445; of record) - as evidenced by ChemDraw (Chemical Properties Window; of record) - in view of Jadhav et al (Research J Pharm and Tech 5:190-197, 2012; of record) as applied to claims 76-77 above, in further view of Albano et al (US 2008/0107725; of record).
Instant claims 78-80 are drawn to the solid dispersion of claim 76 wherein the weight ratio of HMS5552 to polymer carrier is, most specifically, 1:1.
Although Jadhav et al states that “solid dispersions… prepared with water soluble low melting point synthetic polymers such as polyvinyl pyrrolidone, mannitol or polyethylene glycol” require “around 1:2 to 1:8 (drug/polymer) ratio” (Page 195, Column 1), Jadhav et al does not specify the weight ratio of drug to eudragit.  
At the outset, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are In re Antonie (559 F.2d 618 (CCPA 1977))).
Furthermore, as taught by Albano et al – who teach “solid dosage forms for oral administration comprising a therapeutically effective amount of an unstable crystalline form or an amorphous form of a therapeutically effective compound micro-embedded into an ionic water-insoluble polymer” (Abstract) wherein the “unstable crystalline forms or amorphous forms of the therapeutically effective compounds in the present invention may be selected from… glucokinase activator compounds” (Paragraph 0034) and the “ionic water-insoluble polymers in the present invention may be… Eudragit L100” (Paragraph 0039) and wherein Albano et al specifically disclose solid dispersions comprising a glucokinase activator and eudragit (Paragraph 92, Example 12) – “the ratio of the therapeutically effective compound to the ionic water-insoluble polymer in general is from about 5:1 to about 1:5” (Paragraph 0047).
In view of all of the foregoing, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of drug and polymer (and, thus, the optimal weight ratio of drug to polymer) to include in the formulation in order to best achieve the desired results, wherein it would have been obvious to start with a drug to polymer ratio from about 5:1 to about 1:5.
Accordingly, instant claims 78-80 are rejected as prima facie obvious.
Claims 82-85, 96-97 and 100-101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berthel et al (US 2009/0264445; of record) - as evidenced by ChemDraw (Chemical Properties Window; of record) - in view of Jadhav et al (Research J Pharm and Tech 5:190-197, 2012; of record) and Albano et al (US 2008/0107725; of record) as applied to claims 76-80 above, in further view of Mogalian et al (US 2014/0212487; of record) and Butler (US 5,985,326; of record).
Instant claim 82 is drawn to a tablet comprising:
(a) 	the solid dispersion of claim 76 in an amount of 1 wt% to 90 wt%; and 
(b) 	a filler in an amount of 1 wt% to 95 wt%, a binder in an amount of 0.5 wt% to 10 wt%, a disintegrant in an amount of 0.5 wt% to 7.5 wt% and/or a lubricant in an amount of 0.25 wt% to 5 wt%; 
wherein the amount of HMS5552 is about 5 mg to about 200 mg.
More specifically, as recited by claims 83, 85, 96-97 and 100-101, the tablet is a coated tablet comprising:
(a)	150 mg of the solid dispersion of claim 76, wherein the solid dispersion comprises 75 mg HMS5552 (i.e., comprising HMS5552 to Eudragit in in a weight ratio of 1:1);
(b)	112.5 mg silicified microcrystalline cellulose;
(c)	7.5 mg hydroxypropyl cellulose;
(d)	2.5 mg croscarmellose sodium;
(e)	2.5 mg magnesium stearate; and
(f)	8.25 mg Opadry.
As discussed above, the prior art render obvious solid dispersions comprising HMS5552 and Eudragit in a 1:1 weight ratio.  However, the prior art do not teach coated tablets comprising said solid dispersions as required by claims 82-83, 85, 96-97 and 100-101.
However, Mogalian et al teach “pharmaceutical compositions comprising [a] solid dispersion” (Abstract) wherein the composition comprises a “film coating… on the surface of as tablet)” (Paragraph 0029) and further comprises “one or more pharmaceutically acceptable excipients or carriers including, but not limited to… fillers… disintegrants, lubricants, binders… and combinations thereof” (Paragraph 0043), wherein the diluent can comprise microcrystalline cellulose (Paragraph 0025), the binder can comprise hydroxypropyl cellulose (Paragraph 0026), the disintegrant can comprise croscarmellose sodium (Paragraph 0027), and the lubricant can comprise magnesium stearate (Paragraph 028).
And Butler teaches “[s]olid dispersions of poorly soluble drugs” (Abstract) and “film coated tablets” thereof wherein the tablets were coated with Opadry (Column 10, Lines 55-60).
As such, the coated tablets of the solid dispersions of claims 82-83, 85, 96-97 and 100-101 entail nothing more than the simple picking and choosing of excipients/carriers well-known in the formulation of coated tablets of solid dispersions, and determining the optimal amount of each of said ingredient to include in these well-known formulations.  
Yet, as stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), quoting Sakraida v. A.G. Pro
In view of all of the foregoing, instant claims 82-83, 85, 96-97 and 100-101 are rejected as prima facie obvious.  
Instant claim 84 is drawn to the tablet of claim 83 which has a dissolution of < 45% at pH 1.2-4.5 at 30 minutes, and a dissolution of > 85% at pH 6.0-7.0 at 30 minutes.
Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious tablet would necessarily provide the dissolution profile recited by claim 84.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
As such, instant claim 84 is also rejected as prima facie obvious.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611